


110 HR 6129 IH: Assuring Access to Medicare Doctors Act of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6129
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Burgess (for
			 himself, Mr. Gohmert,
			 Ms. Granger,
			 Mr. Neugebauer,
			 Mr. Conaway,
			 Mr. Thornberry,
			 Mr. Hensarling,
			 Mr. Sessions,
			 Mr. Brady of Texas,
			 Mr. Marchant,
			 Mr. McCaul of Texas,
			 Mr. LaTourette,
			 Mr. Shimkus,
			 Mr. Kuhl of New York,
			 Mr. Murtha,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas,
			 Mr. Daniel E. Lungren of California,
			 and Mr. Hastings of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to extend for 7 months the Medicare physician payment rates.
	
	
		1.Short titleThis Act may be cited as the
			 Assuring Access to Medicare Doctors Act of
			 2008.
		2.7-month extension
			 of Medicare physician payment rates
			(a)In
			 generalSection 1848(d) of
			 the Social Security Act (42 U.S.C. 1395w–4(d)) is amended—
				(1)in paragraph (8)—
					(A)in the heading, by
			 striking a portion
			 of;
					(B)in subparagraph
			 (A), by striking June 30, 2008 and inserting December 31,
			 2008; and
					(C)in subparagraph
			 (B)—
						(i)in
			 the heading, by striking the remaining portion of 2008 and;
			 and
						(ii)by
			 striking for the period beginning on July 1, 2008, and ending on
			 December 31, 2008, and; and
						(2)by adding at the
			 end the following new paragraph:
					
						(9)Update for a
				portion of 2009
							(A)In
				generalSubject to paragraphs (7)(B) and (8)(B), in lieu of the
				update to the single conversion factor established in paragraph (1)(C) that
				would otherwise apply for 2009, for the period beginning on January 1, 2009,
				and ending on January 31, 2009, the update to the single conversion factor
				shall be 0 percent.
							(B)No effect on
				computation of conversion factor for the remaining portion of 2009, 2010, and
				subsequent yearsThe conversion factor under this subsection
				shall be computed under paragraph (1)(A) for the period beginning on February
				1, 2009, and ending on December 31, 2009, and for 2010 and subsequent years as
				if subparagraph (A) had never
				applied.
							.
				(b)Adjustment to
			 PAQI FundSection 1848(l)(2) of such Act (42 U.S.C.
			 1395w–4(l)(2)) is amended—
				(1)in
			 subparagraph (A)(i)—
					(A)in subclause (III),
			 by striking $4,960,000,000 and inserting
			 $1,660,000,000; and
					(B)by adding at the
			 end the following new subclause:
						
							(IV)For expenditures during 2014, an amount
				equal to
				$1,185,000,000.
							;
					(2)in subparagraph
			 (A)(ii), by adding at the end the following new subclause:
					
						(IV)2014The amount available for expenditures
				during 2014 shall only be available for an adjustment to the update of the
				conversion factor under subsection (d) for that
				year.
						;
				and
				(3)in subparagraph
			 (B)—
					(A)in clause (ii), by
			 striking and at the end;
					(B)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(iv)2014 for payment with respect to
				physicians' services furnished during
				2014.
							.
					(c)Transfer of
			 certain remaining fundsOf
			 the amounts appropriated under subsection (a) of section 1011 of the Medicare
			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law
			 108–173), any such amounts which have not otherwise been obligated as of
			 January 1, 2009, shall, as of such date, be transferred and deposited into the
			 Federal Supplementary Medical Insurance Trust Fund under section 1841 of the
			 Social Security Act (42 U.S.C. 1395t).
			
